                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:17-CV-00022-GCM
 CURTIS NEAL,                                      )
                                                   )
                  Plaintiffs,                      )
                                                   )
     v.                                            )          ORDER
                                                   )
 SYNCHRONY BANK                                    )
 WAL-MART STORES, INC.,
                                                   )
                  Defendants.                      )
                                                   )

          THIS MATTER COMES before this Court on the Court’s own Motion to hold a status

conference in this case. The Court held the status conference on October 24, 2018. For the reasons

stated in open court, it is HEREBY ORDERED:

          Cases 3:17-cv-00022, 3:18-cv-00221, 3:18-cv-00501 are consolidated for purposes of

discovery. All filings in this case should be made under case 3:17-cv-00022. Pursuant to the

consolidation, the Parties are ORDERED to submit a discovery plan to the Court within thirty (30)

days of entry of this Order. All answer deadlines in this case are STAYED pending the submission

of that discovery plan.

          Counsel for the Plaintiffs is ORDERED to confer with Plaintiffs’ counsel from the other

two related cases to create a leadership structure for the consolidated cases. If counsel is unable to

negotiate a leadership structure within thirty (30) days, the Court will schedule another hearing to

decide that issue. Finally, discovery in this case will not be formally bifurcated. However, as stated

in open court, the Court expects the Parties to focus their discovery on the issue of class

certification to the extent that is possible.

          SO ORDERED.

                                                  1
Signed: October 24, 2018




      2
